Citation Nr: 0523210	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
recurrent dislocation of the left shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural History

The veteran served on active duty from September 1976 to 
September 1980.

In an October 1980 rating decision, the RO granted service 
connection for recurrent dislocation of the anterior left 
shoulder, status post Magnuson-Stack repair, and assigned a 
10 percent disability evaluation.  In a November 1998 rating 
decision, the RO increased the evaluation for the left 
shoulder disability to 20 percent disabling.  

In a February 2003 rating decision, the RO confirmed and 
continued the 20 percent evaluation for the service-connected 
left shoulder disability.  The veteran indicated disagreement 
with the assigned rating and, following issuance of a 
statement of the case, perfected his appeal by the timely 
submission of a substantive appeal (VA Form 9) in May 2004. 

Following transfer of the veteran's claims folder to the 
Board, the veteran's representative submitted additional 
medical evidence to the Board.  The representative 
specifically waived review of this evidence by the RO by 
memorandum dated in June 2004.  See 38 C.F.R. § 20.1304 
(2004). 


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
currently manifested by complaints of pain and by limitation 
of motion of the left arm to no less than 50 degrees from the 
side of his body.

CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for a 
service-connected recurrent dislocation of the left shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.71, 4.71a, Diagnostic Codes 5201, 5203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability evaluation in excess of 
20 percent for his service-connected left shoulder disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not relevant here the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. See 38 U.S.C.A. § 7104(a) 
(West Supp. 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal. The record reflects that 
the veteran has been informed of the various requirements of 
law pertaining to his appeal in the March 2004 statement of 
the case (SOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
January 2003. This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim. The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  See the 
January 16, 2003 letter, pages 1-2.  Specifically, the 
veteran was instructed to identify any sources of recent 
pertinent medical treatment and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  Forms were 
supplied to the veteran for that purpose.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim. 

The January 2003 letter also specifically informed the 
veteran: "tell us about any additional information or 
evidence that you want us to try to get for you."  See the 
January 16, 2003 VCAA letter, page 2.  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and reports of 
VA examination, which will be described below. The veteran 
and his representative have not identified any existing and 
unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim. See 38 C.F.R. § 3.103 (2004).  In his 
May 2004 substantive appeal, the veteran declined the 
opportunity to present testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records show that he dislocated 
his left shoulder several times during service and that he 
underwent a Magnuson-Stack repair for recurrent dislocation 
of the shoulder.  

During a VA examination in October 1998, the veteran 
indicated that the pain in his left shoulder had become 
progressively worse over the years.  He stated that repeated 
lifting and rotary movements of the arm caused significant 
aggravation of pain in the shoulder.  It was noted that the 
veteran was right-hand dominant.  

On examination of the left shoulder, there was no obvious 
swelling of the shoulder joint.  While there was definite 
painful limitation of motion, there did not appear to be any 
indication of intra-articular or subacromial crepitation.  
There was definite limitation of motion.  Shoulder abduction 
on the left shoulder was 100 degrees. Flexion was 125 
degrees. Extension on the left was 30 degrees.  External 
rotation was 30 degrees and internal rotation was 60 degrees.  
In full internal rotation, the tip of the veteran's left 
thumb lacked 6 inches of reaching the same level on the 
thoracic spine as reached by the right thumb.  An X-ray of 
the shoulders found mild irregularity of the superolateral 
margin of the humeral head.  It was suspected that there was 
a slight decrease or limitation of rotation.  There was also 
a question of calcific density along the medial aspect of the 
humeral neck or internal rotation.  The shoulder and scapula 
were otherwise unremarkable.

The diagnosis was status post recurrent dislocation of the 
left shoulder and surgical arthroplasty procedure.  The 
examiner commented that the veteran appeared to have a 
significant disability with regards to painful limitation of 
motion of the left shoulder and would appear to have very 
definite functional impairment with regards to activities 
such as work overhead, rotary, or twisting motions of the 
shoulder and arm, and any attempts to lift above shoulder 
level.  It was stated that the veteran had impairment with 
regards to his ability to do any repetitive heavy lifting 
with the left arm or forearm.  There was no indication of 
instability.  The veteran was described as being definitely 
impaired with regards to pain and fatigability.  

In a November 1998 VA rating decision, the RO increased the 
evaluation for the left shoulder disability to 20 percent 
disabling.

During a VA examination in March 2001, the veteran complained 
of pain, stiffness and restricted range of motion of the left 
shoulder.  On examination, left shoulder abduction was 70 
degrees.  The left shoulder externally rotated to 35 degrees 
and internally rotated to 30 degrees.  Backward extension was 
to 20 degrees.  Forward flexion was to 45 degrees.  There was 
good strength in the shoulder at 5+, but there was marked 
limitation of motion.  The veteran exhibited pain at the 
extremes of these motions.  The examiner could not get any 
more passive motion.  Muscle power of abduction and shoulder 
function seemed to be 5+ in strength.  X-rays of the left 
shoulder showed limitation of rotation on internal rotation 
views, impingements and prominent productive change.  The 
diagnosis was recurrent dislocation of the left shoulder with 
operative procedure, a Magnuson Stack operation.  The veteran 
was noted to have marked limitation of motion and painful 
motion.  

During a VA examination in January 2003 the veteran reported 
that his left shoulder was stiff and weaker than the right 
shoulder.  He stated that he experienced flare-ups and that 
the pain is constant.  He described his pain as 5/10.  Apart 
from five anterior subluxations experienced between 1976 and 
1977, the veteran has not had any additional episodes of 
dislocations or subluxations.  The veteran reported that 
because of his left shoulder disorder, he could not place 
items in overhead shelves in connection with his duties at 
the post office.  

On examination, active abduction of the left shoulder was 70 
degrees.  External rotation of the left shoulder was 35 
degrees.  Internal rotation of the left shoulder was 30 
degrees.  X-rays of the left shoulder revealed postoperative 
stability in the proximal humerrus.  There was no acute 
osseous abnormality.  The diagnosis was limited range of 
motion of the left shoulder with history of five left 
anterior subluxations, status post Magnuson-Stack repair.

VA outpatient treatment records dated from October 2002 to 
February 2004 show that the veteran complained of increased 
pain in the left shoulder.  He was recommended to undergo 
physical therapy.  The veteran was treated with physical 
therapy from January 2004 to February 2004 and reported that 
the overall pain in his shoulder had decreased to a level of 
6 (out of 10).

A June 2004 VA MRI report was received at the Board with 
waiver of RO review of this evidence.  The MRI was taken of 
the veteran's left shoulder and showed that the rotator cuff 
was intact.     
  
Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2004).  Separate diagnostic codes 
identify various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2004).

Assignment of diagnostic code

The veteran's left shoulder disability is evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5203-5201.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined. With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 
See 38 C.F.R. § 4.27 (2004).  The hyphenated diagnostic code 
in this case thus indicates that a dislocation injury to the 
left clavicle or scapula under Diagnostic Code 5203 is the 
service-connected disorder, and limitation of motion of the 
left arm under Diagnostic Code 5201 is a residual condition.

The Board can identify no other diagnostic code that is more 
appropriate, and the veteran has not suggested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that Diagnostic Codes 5302-5301 is most appropriate 
as to this issue and the Board will apply it below.  

Rating criteria

The medical evidence, e.g. the report of the March 2001 VA 
examination, indicates that the veteran's service-connected 
left upper extremity is his minor extremity.  See 38 C.F.R. § 
4.69 (2002) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

Under Diagnostic Code 5201, a 20 percent disability rating is 
warranted when the range of motion of the minor arm is 
limited to shoulder level or when there is limitation of the 
motion of the minor arm to midway between the side and 
shoulder level.  A 30 percent disability rating is assigned 
when the range of motion of the minor arm is restricted to 25 
degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. See 38 C.F.R. § 
4.71, Plate I (2004).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. 

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula is 10 percent disabling.  Nonunion of the clavicle or 
scapula without loose movement is also rated as 10 percent 
disabling, while nonunion of the clavicle or scapula with 
loose movement is 20 percent disabling.  Dislocation of the 
clavicle or scapula is also 20 percent disabling.  The Board 
notes that, while other diagnostic criteria pertaining to the 
shoulder and arm distinguish between major and minor 
extremities, no such distinction between the extremities is 
made under Diagnostic Code 5203.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

The veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for his service-connected left 
shoulder disability.

Schedular rating

As has been discussed above, under Diagnostic Code 5201, a 30 
percent disability rating is assigned when the range of 
motion of the minor arm is restricted to 25 degrees from the 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

There are of record recent range of motion studies pertaining 
to the veteran's left shoulder.  In March 2001, the veteran 
was able to abduct his left shoulder to 70 degrees and flex 
it forward to 45 degrees.  In January 2003, the veteran was 
able to abduct his left shoulder to 70 degrees and externally 
rotate the shoulder to 35 degrees.  Internal rotation of the 
left shoulder was to 30 degrees.  Based on these examination 
findings, the veteran's level of disability more nearly 
approximates the criteria for a 20 percent disability rating 
under Diagnostic Code 5201.  Crucially, for a 30 percent 
rating under Diagnostic Code 5201, the veteran must show 
limitation of motion of the minor arm to 25 degrees from the 
side.  There is no evidence that the veteran has limitation 
of motion of left arm to less than 50 degrees from his side.  

Simply put, the limitation of motion demonstrated on 
objective examination does not approximate 25 degrees or less 
as is required by the regulation for the assignment of a 30 
percent disability rating.  The Board acknowledges the 
veteran's contentions that he cannot lift objects over his 
head; however, such limitation is specifically contemplated 
in the currently assigned 20 percent rating.  Accordingly, 
the preponderance of the evidence is against a disability 
rating greater than 20 percent under Diagnostic Code 5201.

With respect to Diagnostic Code 5203, there is no evidence of 
malunion, nonunion or recent dislocation of the left 
shoulder.  X-rays, including the June 2004 study which was 
recently submitted by the veteran's representative, have 
indicated that the veteran's service-connected left shoulder 
is stable, and there is no indication of dislocation for many 
years.  Indeed, the March 2001 VA examiner stated "He has 
had no recurrent dislocations at all."  Accordingly, a 
rating in excess of 20 percent may not be assigned under that 
diagnostic code.  In addition, the evidence does not support 
a conclusion that a separate disability rating may be 
assigned under Diagnostic Code 5203.  See 38 C.F.R. § 4.25 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994) 
[under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately].  In this 
case, there is no basis for a separate rating because there 
is no clinically identified pathology congruent with 
Diagnostic Code 5203.

DeLuca considerations

The veteran has complained of significant left shoulder pain.  
The Board has therefore given thought to the application of 
38 C.F.R. §§ 4.40 and 4.45.

During the January 2003 examination the veteran reported 
constant pain.  Crucially,  however, the examiner indicated 
that there was no indication of any additional limitation of 
motion or functional impairment due to the pain.  These 
results are congruent with the March 2001 examination report, 
which indicated that there was pain at the extremes of the 
veteran's motion but did not indicate that there was 
additional limitation of motion due to pain.  Significantly, 
the examiner noted excellent (5+) left shoulder strength.

The Board is aware of the October 1998 VA examination report, 
which appears to indicate a more significant level of 
disability and which stated: "The patient is definitely 
impaired with regards to pain and fatiguability."  Setting 
aside the vagueness of the word "definitely" [cf. Hood v. 
Brown, 4 Vet. App. 301 (1993)], this assessment is now a 
number of years out of date and has been superseded by the 
more recent examination findings discussed above.

In short, although the Board has no reason to doubt that the 
veteran's shoulder is painful and limits his functioning at 
work, the medical evidence of record does not indicate that 
such pain translates to additional limitation of motion, 
weakness, fatiguability and the like which would allow for 
the assignment of a higher disability rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected left 
shoulder disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.

Conclusion

In summary, for the reasons expressed above the Board 
concludes that the evidence does not demonstrate that a 
disability rating in excess of 20 percent can be awarded for 
the left shoulder disability.  The preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his left shoulder disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

An increased rating for a service-connected recurrent 
dislocation of the left shoulder, currently evaluated as 20 
percent disabling, is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


